DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 24-29, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junige et al. (DE 102011017470 A1)(Junige) in view of Narita (JP 2000103293 A) and Tomantschger et al. (US 2010/0304065 A1)(Tomantschger).
Regarding claim 1, Junige discloses a component useful for a vehicle including an elongated main body, extending between a pair of ends, wherein the main body is comprised of an inner portion (12) formed of a thermoplastic material surrounded by an outer portion (14/16) formed of a thermoplastic material, and wherein the thermoplastic material of at least the outer portion does not include a glass filler (abstract), an electroplated metal layer (18) disposed on the outer portion including along the main body portion.
Junige does not specifically disclose a roof rail for a vehicle including, a pair of connecting portions each located at one of the ends of the main body portion, the connecting portions configured to connect the roof rail to a roof of the vehicle, the main body portion and the connecting portions being integrally connected to one another such that the roof rail is comprised of only one piece.
Narita discloses a roof rail for a vehicle including, a main body portion (112) a pair of connecting portions (111) each located at one of the ends of the main body portion (Fig. 3), the connecting portions configured to connect the roof rail to a roof of the vehicle, the main body portion and the connecting portions being integrally connected to one another such that the roof rail is comprised of only one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the construction configuration of Junige and form an integral roof rack because such a change would allow the benefits of the construction of Junige to be employed on a one-piece roof rail as taught by Narita.  One having ordinary skill would recognize using the construction for a roof rack in order to gain improved electroplating appearance as taught by Junige.
Modified Junige does not specifically disclose an electroplated metal layer disposed on substantially an entirety of the outer portion including along the main body portion and the integral connecting portions; whereby the roof rail has an appearance of a metal roof rail.
Tomantschger demonstrates the ability to have a wide variety of structural or decorative parts (Paragraph 0048, including vehicle parts or components) that are electroplated metal clad on substantially the entirety of the outer portion of the plateable material to provide abrasion resistance and resistance to permanent deformation (Paragraph 0048) as well as giving the appearance of a metal device (Paragraph 0177 noting the desired satin metal finish).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Junige and include an electroplated metal layer disposed on substantially an entirety of the outer portion of the plateable material because such a change would allow the device to have increased abrasion resistance as suggested by Tomantschger.
Regarding claim 25, modified Junige discloses the thermoplastic material of the outer portion is an acrylonitrile butadiene styrene material (noting the end of the 5th paragraph of Page 3).
Regarding claims 26 and 28, modified Junige discloses the thermoplastic material of the outer portion is an acrylonitrile butadiene styrene material (noting the end of the 5th paragraph of Page 3) but does not specifically disclose the inner portion is an acrylonitrile butadiene styrene material, or that the inner and the outer portions are of the same thermoplastic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige and make the inner portions out of (ABS) or to have the outer and inner portions be the same thermoplastic material because such a change would require a mere choice of a known suitable material in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 27, modified Junige discloses the outer portion does not have glass filler, but does not specifically disclose the inner portion does not have glass filler. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige and not include glass filler on the inner portion because one having ordinary skill would recognize the ability to weigh the pros and cons of including glass fiber in a thermoplastic material. It would have been obvious to reduce costs by omitting glass filler in a situation where the benefits of glass filler are not needed.
Regarding claim 29, modified Junige discloses the inner and outer portions are of different thermoplastic materials than one another as they are disclosed by example to have different materials.
Regarding claim 24, modified Junige discloses a component useful for a vehicle including an elongated main body, extending between a pair of ends, wherein the main body is comprised of an inner portion (12) formed of a thermoplastic material surrounded by an outer portion (14/16) formed of a thermoplastic material, and wherein the thermoplastic of the inner portion includes a glass filler, and wherein the thermoplastic material of at least the outer portion does not include a glass filler (abstract), an electroplated metal layer (18) disposed on the outer portion including along the main body portion.
Junige does not specifically disclose a roof rail for a vehicle including, a pair of connecting portions each located at one of the ends of the main body portion, the connecting portions configured to connect the roof rail to a roof of the vehicle, the main body portion and the connecting portions being integrally connected to one another such that the roof rail is comprised of only one piece.
Narita discloses a roof rail for a vehicle including, a main body portion (112) a pair of connecting portions (111) each located at one of the ends of the main body portion (Fig. 3), the connecting portions configured to connect the roof rail to a roof of the vehicle, the main body portion and the connecting portions being integrally connected to one another such that the roof rail is comprised of only one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the construction configuration of Junige and form an integral roof rack because such a change would allow the benefits of the construction of Junige to be employed on a one-piece roof rail as taught by Narita.  One having ordinary skill would recognize using the construction for a roof rack in order to gain improved electroplating appearance as taught by Junige.
Modified Junige does not specifically disclose an electroplated metal layer disposed on substantially an entirety of the outer portion including along the main body portion and the integral connecting portions; whereby the roof rail has an appearance of a metal roof rail.
Tomantschger demonstrates the ability to have a wide variety of structural or decorative parts (Paragraph 0048, including vehicle parts or components) that are electroplated metal clad on substantially the entirety of the outer portion of the plateable material to provide abrasion resistance and resistance to permanent deformation (Paragraph 0048) as well as giving the appearance of a metal device (Paragraph 0177 noting the desired satin metal finish).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Junige and include an electroplated metal layer disposed on substantially an entirety of the outer portion of the plateable material because such a change would allow the device to have increased abrasion resistance as suggested by Tomantschger.
Regarding claims 32, modified Junige does not specifically disclose that the inner and the outer portions are of the same thermoplastic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige and have the outer and inner portions be the same thermoplastic material because such a change would require a mere choice of a known suitable material in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 33, modified Junige discloses the inner and outer portions are of different thermoplastic materials than one another as they are disclosed by example to have different materials.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junige et al. (DE 102011017470 A1)(Junige) in view of Narita (JP 2000103293 A) and Tomantschger et al. (US 2010/0304065 A1)(Tomantschger) as applied to claim 1 above, and further in view of Birka et al. (US 10,479,009 B2)(Birka).
Regarding claim 3, modified Junige does not specifically disclose a first and second thermoplastic materials or the inner and outer portions of the roof rail are formed with a co-injection molding process.
Birka teaches the ability to manufacture molded parts having a skin of one thermoplastic material and a core by co-injection molding (Abstract) of another thermoplastic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Junige and use the teaching of Birka and use a co-injection molding process because such a change would require choosing a known process to make the product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junige et al. (DE 102011017470 A1)(Junige) in view of Narita (JP 2000103293 A) and Tomantschger et al. (US 2010/0304065 A1)(Tomantschger) as applied to claim 1 above, and further in view of Kawasaki et al. (US 6,338,428 B1)(Kawasaki).
Regarding claim 4, modified Junige does not specifically disclose the inner and outer portions of the roof rail are formed with a two-shot injection molding process.
Kawasaki teaches the ability to have a similar device formed involving a two-shot molding process (Col. 17; Ll. 63-65). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Junige and use the teaching of Kawasaki and use a two-shot injection molding process because such a change would require choosing a known process to make the product. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 7, modified Junige, and specifically Narita discloses the elongated main body has an upper surface (noting the surface that extends over the roof rail) and a lower surface opposite the upper surface (noting the surface that extends generally under the roof rail) for overlying a roof of the vehicle. Narita shows the lower surface defines a single slot underneath the lower surface.
Kawasaki demonstrates a roof rail including an upper surface and a lower surface where the lower surface defines a pair of slots (noting the slot under 2 and between 3 and 5, and between 5 and 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige and include a central support portion thereby creating two slots that are capable of having items tied thereto because such a change would allow the device to have a central support thereby increasing the overall strength of the device.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junige et al. (DE 102011017470 A1)(Junige) in view of Narita (JP 2000103293 A) and Tomantschger et al. (US 2010/0304065 A1)(Tomantschger) as applied to claim 1 above, and further in view of Viera et al. (US 5,560,666 A)(Viera).
Regarding claim 8, modified Junige does not specifically disclose a plurality of rope hooks are each connected to one of the ends of the main body portion.
Viera teaches the ability to have a vehicle rack including a bar (126) having a pair of ends, where each end includes a rope hook (132).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Narita and use the teaching of Viera and include a rope hook on each end because including such hooks would allow for additional or additional securing mechanisms to be attached to the rack therefore increasing the capacity or improving the securement of items on the device.

Claims 9, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junige et al. (DE 102011017470 A1)(Junige) in view of Narita (JP 2000103293 A) and Tomantschger et al. (US 2010/0304065 A1)(Tomantschger) as applied to claim 1 above, and further in view of Birtwisle et al. (US 2008/0210725 A1)(Birtwisle).
Regarding claim 9, modified Junige does not specifically disclose the elongated main body includes an elongated back wall and an elongated front wall positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall.
Birtwisle discloses (Shown below in Annotated Fig. 3a) a roof rail including an elongated main body includes an elongated back wall (BW) and an elongated front wall (FW) positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall (TW) extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall


    PNG
    media_image1.png
    295
    240
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige which has a generally oval elongated cross section and reshape the elongated main body such that it is similar to that of Birtwisle because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 12, modified Junige does not specifically disclose a seal is positioned against the bottom wall for in order to minimize rattling of the roof rail.
Birtwisle teaches the ability to have a seal (18) positioned against the bottom wall.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige and use the teaching of Birtwisle and include a seal positioned against the bottom wall because such a change would help prevent foreign objects from being lodged between the roof rail and the vehicle body as suggested by Birtwisle (Paragraph 0072).
Regarding claim 22, modified Junige discloses the entirety of the outer portion of the material is electroplated, but does not specifically disclose at least a portion of the main body portion has a back wall, a front wall, a top wall extending between the back wall and the front wall, and a bottom wall extending between the back wall and the front wall in spaced relationship with the top wall, wherein the front wall presents an angled portion that defines a character line along a corner of the angled portion.
Birtwisle discloses (Shown below in Annotated Fig. 3a) a roof rail including an elongated main body includes an elongated back wall (BW) and an elongated front wall (FW) positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall (TW) extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall, the top wall extends from the back wall to a terminal end (TE) that is past the front wall, and wherein the front wall (FW) extends from the top wall at angle relative to the back wall, a bottom wall (BW) extends between the back wall and the front wall in spaced and spaced relationship with the top wall to close the compartment. Birtwisle discloses (shown below in Annotated Fig. 3a(2)) the front wall (FW) presents an angled portion (AP) defining a character line (noting either instance of C) along a corner of the angled portion, and wherein the electroplated metal layer extends over the character line (to the degree that the entirety of the outer portion is electroplated).


    PNG
    media_image1.png
    295
    240
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    274
    220
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Narita which has a generally oval elongated cross section and reshape the elongated main body such that it is similar to that of Birtwisle because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.

Claims 18, 23, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junige et al. (DE 102011017470 A1)( Junige) in view of Narita (JP 2000103293 A), Tomantschger et al. (US 2010/0304065 A1)(Tomantschger) and Birtwisle et al. (US 2008/0210725 A1)(Birtwisle).
Regarding claim 18, Junige discloses a component useful for a vehicle including an elongated main body, extending between a pair of ends, wherein the main body is comprised of an inner portion (12) formed of a thermoplastic material surrounded by an outer portion (14/16) formed of a thermoplastic material, and wherein the thermoplastic material of at least the outer portion does not include a glass filler (abstract), an electroplated metal layer (18) disposed on the outer portion including along the main body portion.
Junige does not specifically disclose a roof rail for a vehicle including, a pair of connecting portions each located at one of the ends of the main body portion, the connecting portions configured to connect the roof rail to a roof of the vehicle, the main body portion and the connecting portions being integrally connected to one another such that the roof rail is comprised of only one piece.
Narita discloses a roof rail for a vehicle including, a main body portion (112) a pair of connecting portions (111) each located at one of the ends of the main body portion (Fig. 3), the connecting portions configured to connect the roof rail to a roof of the vehicle, the main body portion and the connecting portions being integrally connected to one another such that the roof rail is comprised of only one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the construction configuration of Junige and form an integral roof rack because such a change would allow the benefits of the construction of Junige to be employed on a one-piece roof rail as taught by Narita.  One having ordinary skill would recognize using the construction for a roof rack in order to gain improved electroplating appearance as taught by Junige.
Modified Junige does not specifically disclose an electroplated metal layer disposed on substantially an entirety of the outer portion including along the main body portion and the integral connecting portions; whereby the roof rail has an appearance of a metal roof rail.
Tomantschger demonstrates the ability to have a wide variety of structural or decorative parts (Paragraph 0048, including vehicle parts or components) that are electroplated metal clad on substantially the entirety of the outer portion of the plateable material to provide abrasion resistance and resistance to permanent deformation (Paragraph 0048) as well as giving the appearance of a metal device (Paragraph 0177 noting the desired satin metal finish).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Junige and include an electroplated metal layer disposed on substantially an entirety of the outer portion of the plateable material because such a change would allow the device to have increased abrasion resistance as suggested by Tomantschger.
Modified Junige does not specifically disclose a portion of the main body includes an elongated back wall and an elongated front wall positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall.
Birtwisle discloses (Shown below in Annotated Fig. 3a) a roof rail including an elongated main body includes an elongated back wall (BW) and an elongated front wall (FW) positioned in spaced relationship with one another, and wherein the elongated main body includes an elongated top wall (TW) extending between the back wall and the front wall to define a compartment between the back wall, front wall and the top wall


    PNG
    media_image1.png
    295
    240
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige which has a generally oval elongated cross section and reshape the elongated main body such that it is similar to that of Birtwisle because such a change would require a mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 23, modified Junige and specifically Birtwisle discloses (shown below in Annotated Fig. 3a(2)) the front wall (FW) presents an angled portion (AP) defining a character line (noting either instance of C) along a corner of the angled portion, and wherein the electroplated metal layer extends over the character line (to the degree that the entirety of the outer portion is electroplated). 
Regarding claims 30, modified Junige does not specifically disclose that the inner and the outer portions are of the same thermoplastic material.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Junige and have the outer and inner portions be the same thermoplastic material because such a change would require a mere choice of a known suitable material in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 31, modified Junige discloses the inner and outer portions are of different thermoplastic materials than one another as they are disclosed by example to have different materials.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-9, 12, 18, and 22-33 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./           Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734